Order, Supreme Court, New York County (C. Beauchamp Ciparick, J.), entered March 9, 1990, denying defendants’ motion to dismiss and to grant summary judgment with regard to plaintiff’s effort to pierce the corporate veil, unanimously affirmed without prejudice to renewal after completion of discovery; order of the same court and Judge, entered September 7, 1990, insofar as it again denied summary judgment, and reiterated a direction in an unappealed prior order for compliance with plaintiff’s discovery demand upon pain of sanctions, unanimously affirmed to the extent appealed from, with one bill of $250 costs and disbursements of these appeals.
*301In seeking to recover back salary and other compensation, plaintiff has made out a prima facie case for attempting to pierce the corporate veil of the defendant. Plaintiff was hired by Furmark, and served at his direction and pleasure during the period 1983-87, notwithstanding the fact that his salary checks may have been drawn by a corporate entity not a party to this action. The document discovery plaintiff seeks, which was ordered as long ago as December 1989, and which was never the subject of a motion for protection or appeal until October 1990, may shed light on the alleged connection between Furmark and his corporate structure. Concur—Sullivan, J. P., Rosenberger, Kupferman, Asch and Kassal, JJ.